Case 1:18-cv-01007-WFK-ST Document 32 Filed 10/21/19 Page 1 of 3 PageID #: 187




 UNITED STATES DISTRICT COURT                                              FILED
                                                                        IN CLERK'S OFF/CE
 EASTERN DISTRICT OF NEW YORK                                       US DISTRICT COURT E D
                                                                                        . .N.Y.
 ----------------------------------------------------------x
                                                                   *      ucr 21    2019
 XING Al JIN, GINA CHIN, and
 YINGCAI CHI, on behalf of themselves and                         BROOKLYN OFFIC[
                                                                                              *
 all others similarly situated,

                           Plaintiffs,

                 V.                                            ORDER
                                                               18-CV-l 007 (WFK)(ST)
 PARK AVENUE STEM CELL, INC.,
 OKURA HEALTH, LLC, YOKO SINGER,
 and JOEL SINGER,

                           Defendants.
 ----------------------- -----------------x
 WILLIAM F. KUNTZ, II, United States District Judge:

         On November 12, 2018, Plaintiffs in the above-captioned action filed a letter motion

 renewing their request for collective action certification under the Fair Labor Standards Act

 ("FLSA"). See ECF No. 23 ("Mot."). Plaintiffs also sought accompanying relief including: (i)

 approving Plaintiffs' Proposed Notice, ECF No. 23-2, and Proposed Consent Forms, ECF No.

23-3; (ii) directing Defendants to provide contact information for similarly situated employees,

contact information for employment agencies they have used, and "telephone carrier

information"; and (iii) directing Defendants to refrain from seeking releases of claims from

putative collective members. On February 20, 2019, this Court referred this motion to the

Honorable Magistrate Judge Steven L. Tiscione for a Report and Recommendation. See Mot. at

4. On October 16, 2019, Plaintiffs filed a letter motion for conditional class certification in

accordance with the Report and Recommendation. See ECF No. 31.

         On August 29, 2019, Judge Tiscione filed a Report and Recommendation recommending

the Court grant in part and deny in part Plaintiffs' motion and (i) conditionally certify a



                                                          1
Case 1:18-cv-01007-WFK-ST Document 32 Filed 10/21/19 Page 2 of 3 PageID #: 188




collective action consisting of maids, kitchen workers, and cleaning workers who have been

employed by any of Defendants; (ii) require Defendants to produce, within ten days of this

Court's order, certain employee contact information; (iii) permit Plaintiffs to distribute their

proposed notice and consent forms subject to modifications; and (iv) deny Plaintiffs' other

requests for relief. See ECF No. 30 at 16.

       With respect to class cerficiation under the FLSA, Judge Tiscione found Plaintiffs met

their burden of demonstrating the existence of other similarly situated maids, kitchen workers,

and cleaning workers employed by Defendants, but did not meet this burden with respect to other

workers employed by the defendants, such as janitors, receptionists, office clerks, nurses, and

administrators. Id. at 5-6. Moreover, Judge Tiscione found "[a]t this early stage ... the[] facts

sufficiently suggest that each of the four Defendants acted as the employers of the named

Plaintiffs and putative collective members." Id. at 9. As such, Judge Tiscione made several

modifications to the proposed notice and consent forms, including directing Plaintiffs to limit the

eligible occupations to maids, kitchen workers, and cleaning workers, to restrict the collective

period to three years, and to make clear that plaintiffs who may opt in to the collective action

retain the absolute right to choose their own attorney. Id. at 9-12. Finally, Judge Tiscione

recommended the Court grant Plaintiffs' uncontroversial request for Defendants to produce the

contact information of similarly situated employees. Defendants did not file any objections to

the Report and Recommendation, which were due on September 12, 2019.

       The Court reviews a Report and Recommendation for clear error when no objections

have been filed. See Covey v. Simonton, 481 F. Supp. 2d 224,226 (E.D.N.Y. 2007) (Garaufis,

J.). We find no such error here.




                                                  2
.   p
        Case 1:18-cv-01007-WFK-ST Document 32 Filed 10/21/19 Page 3 of 3 PageID #: 189




                The Court therefore ADOPTS the Report and Recommendation of Judge Tiscione (ECF

        No. 30) in its entirety. Plaintiffs' motion (ECF No. 23) is GRANTED in part and DENIED in

        part, and Plaintiffs' letter motion (ECF No. 31) is GRANTED. The Court hereby (i)

        conditionally certifies a collective action consisting of maids, kitchen workers, and cleaning

        workers who have been employed by any of the Defendants; (ii) directs Defendants to produce,

        within ten days of this Court's order, the names, job titles, addresses, telephone numbers, and e-

        mail addresses of employees who worked in the above-referenced positions between February

        16, 2015 and the present; (iii) auth~rizes Plaintiffs to distribute the proposed notice and consent

        forms subject to the modifications discussed in the Report and Recommendation; and (iv) denies

        Plaintiffs' other requests for relief.




                                                                             s/WFK


                                                              United States Dis ·
        Dated: October 16, 2019
               Brooklyn, New York




                                                         3
